DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In the “Related Application” information section of the Specification applicant needs to update the status of the “Related Application” and its Patent Number.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 3, applicant is claiming “ a chest band positioned to move around a top of a wearer’s breast tissue”.  However, it is not clear as to how the chest band is to “move around a top of a wearer’s breast tissue” such as if it     has   movement.  First , applicant should not claim a chest band  as being around a wearer’s breast tissue since it is non–statutory subject matter of a human body part.   The 
Also it is not clear as to how the chest band is positioned to “anchor a root of the breast tissue” as claimed.   It is also not clear in lines 5-7 as to how the upper base band is configured to support around an underside of the root of the wearer’s breast tissue”.      In regard to claim 1, lines 10-14, it is not  clear as to how the claimed bands in line 10 are configured to support breast tissue around the root of the breast tissue in a first amount and a second amount by the lower base band and wherein the support of the first amount is greater than the second amount.    The term “greater” is a relative term and it is not clear as to what the metes and bounds of the term would be, 
It is not clear   as to what structure causes the different levels of support so that the first amount is greater than the second amount.   In regard to claim 3, it is not clear as to how the outer and  inner shoulder straps have a different pressure modulus value such as whether they are constructed of a different material that has a different pressure modulus value. 
In regard to claim 4, it is not clear as to whether the upper chest band and   lower chest band are constructed of different materials wherein they have different pressure modulus values.  It is not clear as to what structure causes the different pressure modulus values as claimed. 
In   claim 10, line 1, applicant is attempting to claim a system for managing accelerating movements of breast tissue”    wherein the breast tissue is    non –statutory subject matter of a human body part of the breast tissue.  It appears that to remain statutory subject matter that the claim should claim in the preamble of a “system configured for managing accelerating movements of human breast tissue, comprising”.    
In claim 10, line 2   applicant is claiming a “higher” modulus wherein the term “higher” is a relative term and is therefore indefinite.   Also in line 3, applicant is claiming “modulus values are adjacent to a root of 
In claim 13, line 1, to avoid the same, non –statutory subject matter issues it is suggested that  line 1 be amended to read after “positioned” of     - - and  configured - - .  Also, in claim 13, line 2, the recitation as in claim 1 of “ to move around a top of a wearer’s breast tissue” is unclear and indefinite as previously discussed above in regard to claim 1.   It is not clear as to how the “chest band is to move around a top of a wearer’s breast tissue” .   The   term “move” appears to suggest that the band has movement as claimed.   And this is not clear.  Also in claim 13, line 4, after “ a side wing to “ applicant should insert  - -  configured to   - -        so that any non-statutory subject matter issues are avoided.  
 

 In claim 13, lines 5-9 are unclear and indefinite for the same reasons as discussed above in regard to claim 1, lines   10-14 in regard to the first amount of support as being greater than a second amount of support provided by the lower base band as claimed.  The term “greater” is a relative term and it is not clear as to what the metes and bounds of the term would be.  It is not clear   as to what structure causes the different levels of support so that the first amount is greater than the second amount.  It is not clear as to what structure in regard to the claimed bands would provide the  “greater support” .   It is not clear if the band    is formed of a   material that has a greater support capability in regard to its fiber or material make- up or if it is some other structure that  provides the increased support. 



However, the claims, as best understood, have been examined on their merits. 


 Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:

Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.

Claims 1-17  are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being 

directed to or encompassing a human organism. See also Animals - Patentability, 1077 Off. Gaz. Pat. 

Office 24 (April 21,1987) (indicating that human organisms are excluded from the scope of patentable 

subject matter under 35 U.S.C. 101). Throughout claims 1-17 applicant is claiming a "human breast' and 

"human breast tissue" and "root of the breast" as discussed above in regard to 35 USC 112, para. 2. 

Applicant needs to amend the claims as discussed above to not claim a human body part. However, the 

clams, as best understood, have been examined on their merits.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2, 5-14,16 and 17  is/are rejected under 35 U.S.C. 102a2 as being anticipated by  Hendricksen (US 2010/0068972 A1).
In regard to claim 1, Hendricksen discloses   a pressure distributing article of apparel of 100 (of a tank  outer bodice 106) and attached brassiere 200) as in figure 2  comprising: an undergarment  of the brassiere 200 in figure 2  and a chest band  at 200 in figure 2 positioned to move around a top of a wearer’s breast tissue to anchor a root of the breast tissue at 206, 208 in figure 2 as in paras. (0041-0048) in  a first    amount to control accelerating movements of the wearer’s breast tissue and wherein the first amount of support is greater than a second amount of support provided by the lower base band of the undergarment  at 704 in figure   2 and in para. (0050) .     Hendricksen discloses an upper base band configured to support around an underside of the root of the wearer’s breast tissue, a part of the upper base band forming a side wing to support a side of the root of the were’s breast tissue, a lower base band at 204 nad a pair of straps at 116, 118 in figure 2. 
In regard to claim 2 Hendricksen further discloses wherein at least a portion of the undergarment is constructed using three dimensional knitting of ribbing as in para. (0044).
 In regard to claim  5 Hendricksen discloses the undergarment as comprising a secondary undergarment 200 attached at discrete points to the undergarment 200 in figure 2, wherein the secondary undergarment 200 is configured to provide uniform  support to the wearer’s breast tissue.
 In regard to claim 6 Hendricksen discloses the undergarment as in claim 5 and further wherein the discrete points include shoulder positions, at least one front base portion or at least one back base positon at 110,112 and 116, 118 as in para. (0041) and in figure 2.

 In regard to claim 9 Hendricksen further discloses the undergarment as in claim 5 wherein the secondary undergarment of the tank 100 is configured to be worn over the undergarment 200 has in figure 2.
 In regard to claim 10 Hendricksen  discloses the system( of the outer garment tank top with interior bra as discussed above in regard to claim 1)  for managing accelerating movements of breast tissue comprising a first garment 200 constructed with materials of varying moduli(206,208 in figure 2 and paras. (0041-00048) wherein material with higher modulus values are adjacent to a root of the breast tissue and a second garment attached at discrete locations to the first garment.  In regard to claim 11  Hendricksen discloses the system wherein the second garment is constructed of materials being substantially uniform modulus 106.         In regard to claim 12 Hendricksen discloses the at least portion of the first garment 200  in figure 2 as using three dimensional knitting at 204 in figure 2.  In regard to claim 13, Hendricksen discloses the system  100   and 200 wherein the first garment includes a chest band  206,208 positioned to move around a top of a wearer’s breast tissue to anchor a root of the breast tissue, an upper base  at 200 configured to support around an underside 206 , 208  of the root of the wearer’s breast tissue, a part of the upper base band forming a side wing 214 to support a side of the root of the wearers breast tissue, a lower base band and a pair of straps 116, 118  wherein the chest band, the upper base band and the side wing being configured to support breast tissue directly around a root of the breast tissue in a first amount to control accelerating movements of the were bret tissue, and wherein the first amount of support is greater than a second amount of the upper provided by the lower base band of the under garment 100 . In regard to claim 14   Hendricksen discloses the first garment and the second garment substantially decouple as in figure 2 . In regard to claim 16 . 

Claims 1, 5, 8 and 11  is/are rejected under 35 U.S.C. 102al as being anticipated by Hendricksen (US 

2009/0265831).

In regard to claims 1, 5 and 8, Hendricksen '831 discloses the same article of apparel with the inner 

garment of the tank 102 and outer undergarment of the brassiere 106 with the support areas at the root 

of the breasts under the cups 106a, 106b at 106 that supports the breasts as in figure 1 of /831 that is


attached at 110,112, 114 in figure 1 wherein the undergarment is worn over the tank garment that is the reverse of the embodiment discussed above. 
Claims 3 and 4  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
None of the cited references, alone o r in combination, disclose the pair of shoulder straps having the     different pressure modulus values as in claims 3 and 4. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/Primary Examiner, Art Unit 3732